Case 1:14-cv-00878-LPS-CJB Document 505 Filed 02/09/21 Page 1 of 2 PageID #: 21223




                        NOTE: This order is nonprecedential.


                United States Court of Appeals
                    for the Federal Circuit
                               ______________________

                   GLAXOSMITHKLINE LLC, SMITHKLINE
                       BEECHAM (CORK) LIMITED,
                           Plaintiffs-Appellants

                                          v.

                     TEVA PHARMACEUTICALS USA, INC.,
                           Defendant-Cross-Appellant
                            ______________________

                                2018-1976, 2018-2023
                               ______________________

                  Appeals from the United States District Court for the
              District of Delaware in No. 1:14-cv-00878-LPS-CJB, Chief
              Judge Leonard P. Stark.
                               ______________________

                        ON PETITION FOR REHEARING
                             ______________________

               Before PROST, Chief Judge, NEWMAN and MOORE, Circuit
                                      Judges.
              PER CURIAM.
                                     ORDER
                  Teva Pharmaceuticals USA, Inc. petitions for en banc
              rehearing. The petition is presumed to request relief that
Case 1:14-cv-00878-LPS-CJB Document 505 Filed 02/09/21 Page 2 of 2 PageID #: 21224




              2   GLAXOSMITHKLINE LLC   v. TEVA PHARMACEUTICALS USA, INC.



              can be granted by the panel that heard these appeals. See
              Internal Operating Procedure 14(2)(a).
                  Upon consideration thereof,
                  IT IS ORDERED THAT:
                  (1) The petition is granted to the extent that the Octo-
              ber 2, 2020 judgment is vacated, the October 2, 2020 opin-
              ions are withdrawn, and the panel will rehear these
              appeals on the merits.
                  (2) Oral argument is set for February 23, 2021, at
              10:00 a.m. Oral argument shall be limited to the following
              issue raised in Teva Pharmaceuticals USA, Inc.’s petition
              for en banc rehearing: whether there is substantial evi-
              dence to support the jury’s verdict of induced infringement
              during the time period from January 8, 2008 through April
              30, 2011. We find all other issues to be sufficiently
              briefed. Oral argument will be telephonic.


                                                 FOR THE COURT

              February 9, 2021                   /s/ Peter R. Marksteiner
                    Date                         Peter R. Marksteiner
                                                 Clerk of Court
